FILED IN
             COURT OF CRIMINAL APPEALS

                     MAY Q12015                                                                                         DH-ll-15
                    Abel AcostarClerk-                                                                                       Ltt
                                                                                              WmOfCRIMINAL APPEALS
                                                                                                                   9 8)15
                            V\                       -kkSJdiJ         .D&±>h So^A
              C£&^
             TnVJ CaJrLsc Ho/< fc'C 7Lr{

                            t      I    . //                      I                                B                          / \

                                                                                              Ullod..5        \*&S       , g3Lfei.fcv<jL
                                                                                                       err-

   /35U6 5           iftdVg              iAfl<1        i e,e,v\                                          /Lie
        •&
         ^
                    qdU/f,              tx
                                        Pe^VN
   V\Qr w &
                    y-
                                 \j
                                 *Lh//^ev\                                                                                          .-k-
                                                                          ua£jM                  ££\//_£:V_6i                Ave


   -.        L wowlJl (kilo                           ujL&__&r C.                         i


   jGJ^JUi It'fy ft) "ftiJ^yr. f/1                                            =6.         tt/lv )&*/?.        1         ±UJa£-



                                 .__,          ...              =_,     ^^n    „,   ;_.        »-i-i£:»_'_t-Ki_sj_iyc      ».V.


                  LxjaJl^/-f^5J_.Ift
  Jz&ul±jsm-—1^ixkQj^i_d/-CA_5J__ 77)                                    w,
                                                                         f/^        )ex,££y-• lid)/
                                                                                    lex.LCY   lf./)7 to^^s
                                                                                                     Ji>

  JL/        &MLU     id:          fajAt l6,vlf>. _L a. *w                    /^a ^ &ed<*<i                   \\ro          J£




   .fijQA     &jqy_yjiA.A±-£M.

Mik
  •M£)—ZJtLL         KchGcri*,
                            ^_
  'D&nUc/ s^<> Q.Q. Ze/^
    ^c; /$lc*U J". fr*v/</ ^r**/. )H5i/J(r f)6h^oy\                                                                        i'/b/^3